                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DARIUS J. PALMER,                               §
           Plaintiff,                           §
                                                §
v.                                              §    Civil Action No. 3:18-CV-3146-N(BH)
                                                §
NISSAN FINANCE, NMAC, EXPERIAN                  §
CORP., EQUIFAX, TRANSUNION,                     §
INNOVIS DATA SOLUTIONS,                         §
ANONYMOUS ATTORNEY 1,                           §
ANONYMOUS BUSINESSES                            §
CLAIMING TO BE CREDITORS,                       §
           Defendants.                          §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. Accordingly, the plaintiff’s Motion to Strike, Overrule, and Deny

Defendants Motion to Remove and to Remand and Proceed Regarding Substantive and Common

Law Jural Rights Protections, filed January 8, 2019 (doc. 24) is GRANTED in part, Defendant

Innovis’s Motion to Dismiss or, in the alternative, for a More Definite Statement, filed November

30, 2018 (doc. 6), Defendant Trans Union LLC’s 12(B)(6) Motion to Dismiss Plaintiff’s Complaint,

filed December 5, 2018 (doc. 11), and Defendant Experian Information Solutions, Inc.’s Motion for

Judgment on the Pleadings, filed December 18, 2018 (doc. 16) are DENIED as moot. The case will

be remanded to the 422nd District Court of Kaufman County, Texas by separate judgment.
SIGNED this 28th day of August, 2019.




                                            UNITED STATES DISTRICT JUDGE




                                        2
